IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joseph P. Frankenberry,                     :
                           Appellant        :
                                            :
                    v.                      :   No. 105 C.D. 2017
                                            :   Submitted: April 28, 2017
Tammy S. Ferguson, Superintendent           :
at S.C.I. Benner, in her official as well   :
as her personal capacity; R. Rupert,        :
A-Block Unit Mngr at S.C.I. Benner,         :
in her official capacity; A. Nelson,        :
AB-Blocks Counselor, in her official        :
capacity and, Dr. Xue, Chief                :
Psychiatrist, CHCA at S.C.I. Benner,        :
in his official capacity                    :



BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                            FILED: July 12, 2017


      Joseph P. Frankenberry (Frankenberry) appeals, pro se, from an Order of the
Court of Common Pleas of Centre County (trial court) sustaining the preliminary
objections (POs) filed by Appellees Tammy S. Ferguson, R. Rupert, and A. Nelson
(Appellees).1    The trial court granted Appellees’ demurrer and dismissed

      1
         Employed at State Correctional Institution at Benner Township, respectively, as
Superintendent, A-Block Unit Manager, and AB-Blocks Counselor. Dr. Xue filed separate
(Footnote continued on next page…)
Frankenberry’s Complaint and First Amendment to Complaint (together,
Complaint), with prejudice.

I.     Background
       In his Complaint, Frankenberry, who is currently incarcerated in the State
Correctional Institution at Benner Township (SCI-Benner), argues the following:
his “Z” Code status (single cell classification) was arbitrarily and capriciously
removed, and removal of his “Z” Code status was discriminatory and violated his
rights under the Equal Protection Clause of the Fourteenth Amendment to the
United States Constitution. Frankenberry alleges that Appellees removed his “Z”
Code status after meeting for a Housing Status Review and completing a DC-46
Vote Sheet. He asserts that Appellee Ferguson, Superintendent at SCI-Benner,
makes the final determination in inmate housing matters and chose to remove his
“Z” Code status despite the other Appellees’ votes that such should be maintained.
Frankenberry argues that his “Z” Code status should be retained because he is 73
years old, has been incarcerated for 35 years, is serving a life sentence, has had “Z”
Code status for 20 years, suffers from mental and physical health problems, is
active on the Psychiatric Review Team (PRT) Roster, and has a record that
demonstrates aggressive behavior toward others.                Accordingly, Frankenberry
asserts that removal of his “Z” Code status was arbitrary and capricious and
violates his constitutional rights.          Frankenberry claims that these factors,
considered together, show that removal of “Z” Code status places him in imminent
and inevitable harm’s way. Frankenberry is seeking monetary damages for these
_____________________________
(continued…)
preliminary objections, which were sustained in a subsequent order and are not at issue in this
appeal.



                                              2
actions, as well as injunctive relief. The Complaint was accompanied by a petition
for a temporary restraining order and/or preliminary injunction (Petition) to
prevent Appellees from removing his “Z” Code status.                Frankenberry then
requested related documents for discovery.
      Frankenberry subsequently filed his First Amendment to Complaint,
incorporating his original Complaint with his new claim: that double-celling (i.e.
housing two inmates in the same cell) amounts to cruel and unusual punishment in
violation of the Eighth Amendment to the United States Constitution.
Frankenberry asserts that double-celling under the conditions averred at SCI-
Benner is a violation of the Eighth Amendment’s prohibition against cruel and
unusual punishment because of the size of the cells and the time inmates are
confined daily therein.
      Appellees filed POs in the nature of a demurrer, accompanied by a motion to
stay discovery, which crossed in the mail with Frankenberry’s First Amendment to
Complaint. In their POs, Appellees assert that Frankenberry’s Complaint makes
no viable claim with regard to equal protection, discrimination, or cruel and
unusual punishment. Appellees also argue that Frankenberry failed to plead any
viable claim against Rupert and Nelson, as Frankenberry failed to establish that
they “engaged in any action or decision contrary to what Plaintiff alleges his
interest is, i.e. retaining his Z Code.” (Appellees’ Br. in Support of POs at 8.)
Upon receipt of the First Amendment to Complaint, Appellees filed an additional
demurrer, stating that Frankenberry failed to state a cruel and unusual punishment
claim based on the size of his shared cell.2

      2
        In the time between the filing of the Complaint and First Amendment to Complaint,
Frankenberry’s “Z” Code status was revoked and he was double-celled.



                                           3
      Frankenberry filed objections to the POs, asserting that Appellees’
objections were without legal merit. Accordingly, Frankenberry requested that
discovery be allowed to continue.
      The trial court granted Appellees’ motion to stay discovery. After a hearing,
the trial court denied Frankenberry’s Petition. The trial court then issued the
August 29, 2016 Opinion and Order sustaining Appellees’ POs and dismissing
Frankenberry’s Complaint.
      With regard to the equal protection and discrimination claims, the trial court
reasoned that all of Frankenberry’s allegations in regard to this matter are mere
conclusions unsupported by facts. The trial court explained that, to the extent
Frankenberry asserts an equal protection claim, prisoners are not a suspect
classification and the decision to remove “Z” Code status must be evaluated under
a rational basis test. Thus, as Appellees’ “Z” Code status review process falls
within their discretion, the trial court found that Frankenberry failed to allege an
equal protection claim.
      With regard to the removal of “Z” Code status constituting cruel and unusual
punishment, the trial court reasoned that Frankenberry failed to show that this
resulted in a denial of the minimum civilized measure of life’s necessities. The
trial court added that Frankenberry’s allegations of “mental anguish” and
“imminent harm” are speculative and, accordingly, fail to set forth a claim. (Trial
Ct. Op. at 5.)
      The trial court next addressed Frankenberry’s allegations of cruel and
unusual punishment based on cell size, reasoning that double-celling alone is not a
denial of life’s necessities nor does it violate contemporary norms of decency. As
Frankenberry did not allege any other issue with housing conditions at SCI-



                                         4
Benner, the trial court found that he had failed to state a cruel and unusual
punishment claim based on the cell size.
       As the trial court found that double-celling is not, per se, unconstitutional,
Appellees Rupert and Nelson were dismissed as parties. The trial court reasoned
that Frankenberry does not have a claim against them based solely on their alleged
failure to adhere to a policy statement and, as no constitutional violation was
committed, no claims remained against Appellees Rupert and Nelson.

II.    Frankenberry’s Appeal
       Frankenberry filed a timely notice of appeal3 from the trial court’s August
29, 2016 Order accompanied by an Application for Relief requesting a Temporary
Restraining Order with the Superior Court of Pennsylvania, which noted that this
matter is within the appellate jurisdiction of the Commonwealth Court.4 The
Superior Court directed Frankenberry to show cause as to why this appeal should
not be transferred, to which he timely responded acknowledging this Court’s
jurisdiction in this matter. Accordingly, the Superior Court transferred this appeal,
along with Frankenberry’s Application for Relief to this Court for disposition.

       3
         Though the notice of appeal was not filed with the clerk of the trial court as required by
Rule 905(a)(1) of the Pennsylvania Rules of Appellate Procedure, Pa. R.A.P. 905(a)(1), Rule
905(a)(4) mandates that when appeals are

       filed in an incorrect office within the unified judicial system, the clerk shall
       immediately stamp it with the date of receipt and transmit it to the clerk of the
       court which entered the order appealed from, and . . . the notice of appeal shall be
       deemed filed in the trial court on the date originally filed.

Pa. R.A.P. 905(a)(4); see also Howard v. Dep’t of Transp., 73 A.3d 648, 649 (Pa. Cmwlth.
2013).
       4
          See Sections 761(a)(1)(v) and 762(a)(1)(i) of the Judicial Code, 42 Pa. C.S.
§§ 761(a)(1)(v), 762(a)(1)(i); Balshy v. Rank, 490 A.2d 415, 416 (Pa. 1985).



                                                5
      On appeal, Frankenberry argues that: the trial court erred in sustaining the
demurrer when Appellees removed his longstanding “Z” Code status without
rationale or justification; Appellees’ demurrer should not have been sustained with
regard to his claim that double-celling constitutes cruel and unusual punishment
under the Eighth Amendment to the United States Constitution; removal of his
“Z” Code status was discriminatory, which implicates the Fourteenth Amendment
Equal Protection claim that he had specifically asserted in his Complaint; and the
trial court’s decision to grant Appellees’ protective order resulting in a stay of
discovery denied him the opportunity to support his arguments with evidence and
seek redress for his claims.5 Because the trial court did not err in finding that
Frankenberry failed to state a cause of action under the alleged facts and did not
abuse its discretion in staying discovery, we affirm the dismissal of the Complaint.
      Preliminarily, we note that, when an appellate court reviews a trial court’s
order sustaining preliminary objections in the nature of a demurrer, “the standard
of review is de novo and the scope of review is plenary.” Balletta v. Spadoni, 47
A.3d 183, 188 n.2 (Pa. Cmwlth. 2012).           This Court’s review is limited to
determining whether there has been an error of law or an abuse of discretion.
Jones v. City of Phila., 893 A.2d 837, 842 n.3 (Pa. Cmwlth. 2006). The standard
of review for a demurrer is limited, as the question presented by a demurrer is
whether the law says with certainty that no recovery is possible on the facts set
forth in the complaint. Bilt-Rite Contractors, Inc. v. The Architectural Studio, 866
A.2d 270, 274 (Pa. 2005); MacElree v. Phila. Newspapers, Inc., 674 A.2d 1050,
1056 (Pa. 1996). Courts evaluate such objections by accepting as true all well-pled

      5
         Though Frankenberry argues these points in a different order in brief, we have
rearranged these points for ease of resolution.



                                          6
facts in the complaint and reasonable inferences arising from those facts. Kull v.
Guisse, 81 A.3d 148, 154 n.3 (Pa. Cmwlth. 2013). A demurrer does not admit any
conclusions of law in the complaint. Hoffman v. Misericordia Hosp. of Phila., 267
A.2d 867, 868 (Pa. 1970). A demurrer should be sustained if the complaint shows
prima facie that the claim is devoid of merit. Id. If any doubt exists as to whether
a demurrer should be sustained, such doubt should be resolved in favor of
overruling it. Bilt-Rite, 866 A.2d at 274; Hoffman, 267 A.2d at 868.

      A.    “Z” Code Status Removal
      Frankenberry alleges that the trial court erred as a matter of law by
sustaining Appellees’ demurrer when Appellees removed Frankenberry’s
longstanding “Z” Code status without rationale or justification. DOC has a policy
which applies to determinations about an inmate’s eligibility for “Z” Code status.6
In accordance with the Policy, “DOC considers several factors, including
misconduct reports, recommendations from medical and psychiatric staff and
reports from other staff members who have knowledge of the inmate’s behavior.”
Johnson v. Horn, 782 A.2d 1073, 1074 (Pa. Cmwlth. 2001). In addition, inmates
who are “evaluated by psychiatric or psychological staff as having mental health
problems [such that they are viewed as] (1) dangerous to self; (2) dangerous to
others; (3) self-mutilative; (4) unable to care for self; and/or (5) active on the
[PRT] roster” shall be “carefully reviewed by staff and considered” for the
program. Policy at 5-2 (emphasis added) (footnote omitted). When an annual “Z”
Code status review results in a recommended change, “a DC-46, [v]ote [s]heet

      6
          DOC Policy 11.2.1: Reception and Classification, 5-1—5-4, available at
http://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/11.02.01%20Reception%20a
nd%20Classification.pdf (last visited July 11, 2017).



                                         7
along with other relevant information shall be circulated to the Facility Manager
[Appellee Ferguson] who shall make the final decision. The staff action and
rationale for “Z” Code housing status shall be documented . . . .” Policy at 5-3.
      Frankenberry argues that the trial court failed to note that Appellee Ferguson
revoked his “Z” Code status despite the other Appellees’ votes that it be
maintained and did not provide him with the rationale for her decision, which he
deems was arbitrary and capricious. Accepting all of these allegations as fact, as
we must, Frankenberry has not stated a claim by arguing that Appellee Ferguson’s
actions in implementing DOC policy were arbitrary and capricious. Under state
law, an inmate does not have the right to confinement in a housing unit of his
choosing. 37 Pa. Code § 93.11(a); see Yount v. Dep’t of Corr., 966 A.2d 1115,
1117 n.1 (Pa. 2009). Additionally, prison officials have discretion to transfer a
prisoner for any reason or for no reason at all. Meachum v. Fano, 427 U.S. 215,
228 (1976); Yount, 966 A.2d at 1117 n.1. When adopting and executing policies
and practices, “prison officials must be accorded wide ranging deference,” as they
are best situated to adopt solutions “that in their judgment are necessary to preserve
internal order and to maintain institutional security.” Robson v. Biester, 420 A.2d
9, 12 (Pa. Cmwlth. 1980) (citing Bell v. Wolfish, 441 U.S. 520 (1979)). Federal
law similarly holds that the placement of prisoners within the prison system falls
within the “wide spectrum of discretionary actions that traditionally have been the
business of prison administrators rather than the federal courts.” Meachum, 427
U.S. at 225.
      Applying the law to this case, Appellee Ferguson has discretion to make
final decisions regarding an inmate’s “Z” Code status.           Appellee Ferguson
followed the Policy when deciding to revoke Frankenberry’s “Z” Code status.



                                          8
Indeed, prior to the revocation of his “Z” Code status, a vote sheet was circulated,
it was presented to Appellee Ferguson for review and a final decision, and the
action and rationale were properly documented. Nowhere does the Policy require
that the Facility Manager communicate the rationale for a “Z” Code status decision
to the inmate. Further, simply because an inmate meets the qualifications for “Z”
Code status does not mean that inmate is “entitled to a declaration that he be
assigned single cell status under the Policy.” Johnson, 782 A.2d at 1077 (holding
that an inmate with Hepatitis C was not entitled to “Z” code status). Inmates that
fit these criteria are only entitled to be considered for “Z” Code status. Therefore,
the trial court did not err in deferring to Appellee Ferguson’s decision to revoke
Frankenberry’s “Z” Code status and finding that Frankenberry failed to state a
claim.

         B.    Double-Celling and Eighth Amendment
         Frankenberry next asserts that revocation of his “Z” Code status caused him
to be placed in a double-cell and that double-celling inmates violates the Eighth
Amendment7 prohibition against cruel and unusual punishment.                 The Eighth
Amendment is “intended to protect and safeguard a prison inmate from an
environment where degeneration is probable and self-improvement unlikely
because of the conditions existing which inflict needless suffering, whether
physical or mental.” Battle v. Anderson, 564 F.2d 388, 393 (10th Cir. 1977) (citing
Estelle v. Gamble, 429 U.S. 97 (1976); Gregg v. Georgia, 428 U.S. 153 (1976)).
Though there is “[n]o static ‘test’ . . . by which courts determine whether


         7
         “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and
unusual punishments inflicted.” U.S. Const. amend. VIII.



                                            9
conditions of confinement are cruel and unusual,” it is “measured by ‘the evolving
standards of decency that mark the progress of a maturing society.’” Tillery v.
Owens, 907 F.2d 418, 426 (3d Cir. 1990) (quoting Rhodes v. Chapman, 452 U.S.
337, 346 (1981)). Prison officials must ensure that inmates are not deprived of the
“minimal civilized measure of life’s necessities,” including food, clothing, shelter,
sanitation, medical care, and personal safety. Tindell v. Dep’t of Corr., 87 A.3d
1029, 1041 (Pa. Cmwlth. 2014) (quoting Rhodes, 452 U.S. at 346).
      In order to succeed on an Eighth Amendment claim against a prison official,
an inmate must show two requirements:

      First, the deprivation alleged must be, objectively, sufficiently serious;
      a prison official’s act or omission must result in the denial of the
      minimal civilized measure of life’s necessities. For a claim (like the
      one here) based on a failure to prevent harm, the inmate must show
      that he is incarcerated under conditions posing a substantial risk of
      serious harm.

      The second requirement follows from the principle that only the
      unnecessary and wanton infliction of pain implicates the Eighth
      Amendment. To violate the Cruel and Unusual Punishments Clause, a
      prison official must have a sufficiently culpable state of mind. In
      prison-conditions cases that state of mind is one of deliberate
      indifference to inmate health or safety.

Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks, footnote,
and citations omitted); see also Neely v. Dep’t of Corr., 838 A.2d 16, 20 n.6 (Pa.
Cmwlth. 2003).
      This Court has determined that “[i]n the absence of substantial evidence in
the record to indicate that the officials have exaggerated the response to these
considerations, the Court should defer to [prison officials’] expert judgment in
such matters.” Robson, 420 A.2d at 12. Thus, “when a prison regulation impinges



                                         10
on inmates’ constitutional rights, the regulation is valid if it is reasonably related to
legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987).
      Frankenberry’s Complaint alleges that double-celling inmates in cells that
are approximately 85 square feet for 17 hours a day is per se unconstitutional,
citing Tillery. However, Tillery did not establish a per se rule, holding instead that
a court must consider the totality of the circumstances in determining the
constitutional adequacy of the housing.         907 F.2d at 427-28.      In Tillery, the
conditions of the prison included overcrowding, pervasive violence and insecurity,
deficient medical and mental health care, subnormal ventilation, plumbing,
showers, fire safety concerns, limited opportunities for out-of-cell recreation, long
periods of double-celling, and inadequate screening before double-celling, which
resulted in “fatal pairings” of inmates. Id. Accordingly, Tillery determined that
“the constitutionality of double-celling must be analyzed in the context . . . that
almost every element of the physical plant and provision of services [in this case]
falls below constitutional norms.” Id. at 427. Therefore, under the totality of the
circumstances in Tillery, “double-celling violated the Eighth Amendment
prohibition against cruel and unusual punishment.” Id. at 428. However, other
courts have found double-celling to be permissible, where “the general prison
conditions [are] otherwise adequate.” Id. at 427.
      Frankenberry argues that double-celling, when considered in combination
with the other conditions of confinement at SCI-Benner, deprives the inmates of
the minimal civilized measure of life’s necessities and violates the norms of
decency, resulting in cruel and unusual punishment in violation of the Eighth
Amendment. Taking Frankenberry’s descriptions of conditions within SCI-Benner
as true, the cells are approximately 85 square feet (42.5 square feet per man, per



                                           11
cell) and inmates spend approximately 17 hours per day confined therein.
Frankenberry has both a psychologist and psychiatrist who see him on a semi-
monthly basis, in addition to a Unit Team that has knowledge of his behavior and
sees him on a daily basis. The Court can infer based on the list of medications
prescribed to Frankenberry and discussions of treatment for various health
problems that he has regular access to a physician, and there are no allegations that
other SCI-Benner inmates do not also.                Frankenberry supplies no further
allegations of the conditions within SCI-Benner in his Complaint.8 Rather, he
argues that there is physical and mental suffering inherent in two men confined in a
small space for extended periods of time.
       The conditions that Frankenberry describes in his Complaint fall short of the
totality of the circumstances standard in Tillery. While we accept as true that
inmates at SCI-Benner are confined to 85 square-foot double-cells for long periods
of time, Frankenberry presents no evidence that the facilities are otherwise
inadequate. There is no evidence that inmates at SCI-Benner are not provided with
adequate medical and mental health care. There is no evidence that prison officials
at SCI-Benner are not adequately screening for “fatal pairings” when double-
celling inmates, especially as Frankenberry was “advised to find a cellie” of his
choice to share with when he was notified that his “Z” Code status would be
removed. (Complaint Exhibit A.) There is no evidence that conditions at SCI-
Benner are not otherwise adequate and square footage alone is insufficient to
constitute cruel and unusual punishment. Though Frankenberry avers that the
length of time spent in his 85 square foot cell is what makes this cruel and unusual,

       8
         Frankenberry raises additional adverse conditions in his brief on appeal, but as they
were not pled in his Complaint, they will not be considered by this Court.



                                             12
when viewed in the totality of the circumstances, this Court agrees with the trial
court in finding that Frankenberry failed to state a claim regarding a violation of
the Eighth Amendment.

       C.     Discrimination and Equal Protection Claim
       Though Frankenberry does not expressly raise his Equal Protection
argument as an issue on appeal, he does mention discrimination in his brief, and
accordingly this Court will briefly address this argument as it was contained in his
Complaint and is addressed by Appellees in their brief to this Court. In his
Complaint, Frankenberry alleges that Appellees’ decision to remove his “Z” Code
status was discriminatory in violation of the Equal Protection Clause of the
Fourteenth Amendment.9

       The Equal Protection Clause

       is not a command that all persons be treated alike but, rather, “a
       direction that all persons similarly situated should be treated alike.”
       City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 . . .
       (1985) (emphasis added). The level of scrutiny applied to ensure that
       classifications comply with this guarantee differs depending on the
       nature of the classification. Classifications involving suspect or quasi-
       suspect class, or impacting certain fundamental constitutional rights,
       are subject to heightened scrutiny. Id. Other classifications, however,
       need only be rationally related to a legitimate government goal. See
       Chapman v. United States, 500 U.S. 453, 465 . . . (1991) (applying
       rational basis test to classification based on nature of offense).




       9
          “No State shall make or enforce any law which shall . . . deny to any person within its
jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1.



                                               13
Artway v. Attorney Gen. of State of N.J., 81 F.3d 1235, 1267 (3d Cir. 1996).
“Neither prisoners nor indigents are suspect classes.” Abdul-Akbar v. McKelvie,
239 F.3d 307, 317 (3d Cir. 2001). Additionally,

      no two prisoners, being different human beings, will possess identical
      backgrounds and characters. Indeed, it is difficult to believe that any
      two prisoners could ever be considered “similarly situated” for the
      purpose of judicial review on equal protection grounds of broadly
      discretionary decisions because such decisions may legitimately be
      informed by a broad variety of an individual’s characteristics.

Reider v. Com.. Bureau of Corr., 502 A.2d 272, 276 (Pa. Cmwlth. 1985) (quoting
Rowe v. Cuyler, 534 F. Supp. 297, 301 (E.D. Pa.), aff’d, 696 F.2d 985 (3d Cir.
1982)).
      In his Complaint, Frankenberry states that his “Z” Code status was removed
in order to grant “Z” Code status to trans-gender inmates, while he simultaneously
argues that his “Z” Code status was arbitrarily and capriciously removed. Neither
of these arguments is supported by facts, but taken as true, the arguments are
contradictory. Even so, Frankenberry does not argue that he is similarly situated
with trans-gender inmates and so, as prisoners are not a suspect class, any equal
protection claim must be evaluated under a rational basis test. DOC’s Policy
requires that Appellees consider the unique characteristics of the inmate. Viewed
in light of the discretionary authority granted to corrections officials, a rational
basis existed to remove Frankenberry’s “Z” Code status.               Accordingly,
Frankenberry fails to state a claim under the Equal Protection Clause of the
Fourteenth Amendment.




                                        14
       D.        Stay of Discovery
       This Court finds no merit to Frankenberry’s claim that the trial court’s order
staying discovery amounts to judicial error. Discovery matters are within a trial
court’s discretion and should only be overturned by a reviewing court if abuse of
that discretion is evident. Luckett v. Blaine, 850 A.2d 811, 818 (Pa. Cmwlth.
2004). As a challenge to a discovery order constitutes a legal question, our scope
of review is plenary. In re Hasay, 686 A.2d 809, 812 (Pa. 1996).
       The trial court’s decision to stay discovery was granted upon Appellees’
motion for a protective order. The Pennsylvania Rules of Civil Procedure permit
parties to file such a motion10 and for the court to order a stay of proceedings until
its disposition.11 Luckett, 850 A.2d at 819. Indeed, the trial court “has the inherent
power to schedule disposition of the cases on its docket to advance a fair and
efficient adjudication. Incidental to this power is the power to stay proceedings,


       10
            Rule 4012(a)(1) of the Pennsylvania Rules of Civil Procedure states:

              (a) Upon motion by a party or by the person from whom discovery or
       deposition is sought, and for good cause shown, the court may make any order
       which justice requires to protect a party or person from unreasonable annoyance,
       embarrassment, oppression, burden or expense, including one or more of the
       following:

                 (1) that the discovery or deposition shall be prohibited . . . .

Pa. R.C.P. No. 4012(a)(1).
       11
          Rule 4013 of the Pennsylvania Rules of Civil Procedure provides:

               The filing of a motion for a protective order shall not stay the deposition,
       production, entry on land or other discovery to which the motion is directed
       unless the court shall so order. The court for good cause shown may stay any or
       all proceedings in the action until disposition of the motion.

Pa. R.C.P. No. 4013.



                                                   15
including discovery. How this can best be done is a decision properly within the
discretion of the trial courts.” Id. (citation omitted). Thus, the court may grant a
protective order and stay discovery upon good cause “for the convenience of
parties . . . and in the interests of justice.” Rule 4007.3 of the Pennsylvania Rules
of Civil Procedure, Pa. R.C.P. No. 4007.3.12
       Frankenberry argues that the trial court’s decision to stay discovery denied
him the opportunity to pursue and prosecute allegations that would be supported by
evidence in the Appellees’ records. While Pennsylvania allows discovery to aid in
preparing pleadings,13 this does not “authorize a ‘fishing expedition’ to determine
whether a cause of action exists.” Luckett, 850 A.2d at 818 (citation omitted).
When a complaint has been filed, discovery may be granted provided that the
plaintiff has presented a prima facie case therein. Id. (citing McNeil v. Jordan, 814
A.2d 234, 246 (Pa. Super. 2002)). As Frankenberry asserts that he cannot establish
his case without the requested discovery, his right to discovery is defeated for

       12
            This Rule states:

               Unless the court upon motion, for the convenience of parties and witnesses
       and in the interests of justice, orders otherwise, methods of discovery may be used
       in any sequence and the fact that a party is conducting discovery, whether by
       deposition or otherwise, shall not operate to delay any other party’s discovery.

Pa. R.C.P. No 4007.3.
       13
          Rule 4001(c) of the Pennsylvania Rules of Civil Procedure provides:

               Subject to the provisions of this chapter, any party may take the testimony
       of any person, including a party, by deposition upon oral examination or written
       interrogatories for the purpose of discovery, or for preparation of pleadings, or for
       preparation or trial of a case, or for use at a hearing upon petition, motion or rule,
       or for any combination of the foregoing purposes.

Pa. R.C.P. No. 4001(c).



                                                16
failing to set forth a prima facie case. Because Frankenberry did not present a
prima facie case, the trial court’s decision to grant the demurrer is wholly
appropriate.     Therefore, there was no abuse of discretion in the trial court’s
decision to grant a stay of discovery before ruling on the Appellees’ POs.

III.   Conclusion
       For the foregoing reasons, this Court hereby affirms the Order of the trial
court granting Appellees’ POs and dismissing Frankenberry’s Complaint with
prejudice against Tammy S. Ferguson, R. Rupert, and A. Nelson.14




                                             _____________________________________
                                             RENÉE COHN JUBELIRER, Judge




       14
          As the trial court’s ruling on the POs is affirmed, Frankenberry’s Application for Relief
transferred from the Superior Court to this Court for disposition is dismissed as moot.



                                               17
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joseph P. Frankenberry,                       :
                           Appellant          :
                                              :
                    v.                        :   No. 105 C.D. 2017
                                              :
Tammy S. Ferguson, Superintendent             :
at S.C.I. Benner, in her official as well     :
as her personal capacity; R. Rupert,          :
A-Block Unit Mngr at S.C.I. Benner,           :
in her official capacity; A. Nelson,          :
AB-Blocks Counselor, in her official          :
capacity and, Dr. Xue, Chief                  :
Psychiatrist, CHCA at S.C.I. Benner,          :
in his official capacity                      :


                                       ORDER


             NOW, July 12, 2017, the Order of the Court of Common Pleas of
Centre County, in the above-captioned matter, is AFFIRMED.                  Joseph P.
Frankenberry’s Application for Relief is hereby DISMISSED as moot.




                                            _____________________________________
                                            RENÉE COHN JUBELIRER, Judge